Dykman, J.
This is an action for the foreclosure of a mortgage, and upon the trial the plaintiff had judgment. The defendants appealed from the judgment, and made and served a proposed case. Before the case was settled, the defendants moved, upon affidavits which are now printed among the papers submitted to us, for a new trial, without disclosing any grounds for the motion. The motion was denied, and the defendants have, appealed from the order of denial. The affidavits make no case for a new trial, and the practice was irregular. The order should be affirmed, with $10 costs and disbursements.